EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Douglas L. Wathen on 02/22/22.
The application has been amended as follows: 
AMENDMENTS TO THE SPECIFICATION
Please amend the BRIEF DESCRIPTION OF THE DRAWINGS section of the specification beginning on page 11, at line 12 as follows: 
BRIEF DESCRIPTION OF THE DRAWINGS
Further advantages emerge from the following drawing description. The drawing shows examples of the invention. The drawing, the description and the claims contain many features in combination. The person skilled in the art will also consider the features individually, and combine them into useful further combinations.
Figs. 1a and 1b are views of a first embodiment of a magnetic field sensor, in a cross-section and in a plan view onto the upper side of the sensor carrier;
Fig. 2 is a cross-section view through a further embodiment of a magnetic field sensor;
Fig. 3a is a sectional representation 
Fig. 3b is a plan view onto an upper side of the magnetic field sensor of Fig. 3a;
Fig. 4 is a cross-section of a magnetic field sensor of a further embodiment of the invention; and

Figs. 5a and 5b are views of an embodiment of a measuring method making use of various magnetic field sensors according to the invention.
In the figures, identical or similar components have the same reference numerals. The figures show only examples and must not be understood as limiting.
AMENDMENTS TO THE CLAIMS
On line 1 of claim 24, remove “A Manufacturing method”, replace with -- A manufacturing method --.
REASONS FOR ALLOWANCE

Regarding claim 15, applicant has sufficiently defined and claimed a magnetic field sensor, whereby the prior art does not teach or suggest the sensor chip comprises a carrier substrate which ends flush with the underside of the sensor carrier in the recess, and the thickness of the carrier substrate is less than 100 µm, in combination with all other limitations set forth in the claim.
Regarding claim 24, applicant has sufficiently defined and claimed a manufacturing method for manufacturing a magnetic field sensor, whereby the prior art does not teach or suggest at least temporary fastening the sensor chip in the recess in the area of the underside of the sensor carrier by positioning and fixing the sensor chip on to a carrier film that is at least temporarily attached to the underside of the sensor carrier; and filing in and/or covering of the recess with the protective jacket for mechanical stabilization and passivation of the sensor chip, the protective jacket being either flush with the upper side of the sensor carrier or protruding in the overlapping manner beyond the recess of the sensor carrier, in combination with all other limitations set forth in the claim.
Regarding claim 34, applicant has sufficiently defined and claimed a manufacturing method for manufacturing a magnetic field sensor, whereby the prior art does not teach or suggest at least temporary fastening the sensor chip in the recess in the area of the underside of the sensor carrier; bonding the sensor chip to bond pads of the sensor carrier; filling in and/or covering of the recess with the protective jacket for mechanical stabilization and passivation of the sensor chip, the protective jacket being either flush with the upper side of the sensor carrier or protruding in the overlapping manner beyond the recess of the sensor carrier; and grinding down a carrier substrate of the sensor chip to a substrate thickness of less than 100 µm, in combination with all other limitations set forth in the claim.
Regarding claim 37, applicant has sufficiently defined and claimed a manufacturing method for manufacturing a magnetic field sensor, whereby the prior art does not teach or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852